Mr. Justice Pérez Pimentel
delivered the opinion of the-Court.
RCA Communications, Inc., a corporation domiciled in New York and authorized 'to do business in Puerto Rico, presented for registration in the Registry of Property of' Bayamón a lease contract drafted in English in which the-corporation appeared as lessee.1
The Registrar of Property returned the document without making any entry, and entered instead a cautionary notice for 120 days,2 with the following note:
“The present document is returned without making any entry on the following grounds: First: Because the deed is drafted in the English language without being accompanied by *75•a Spanish translation of the same and this Registry does not have an official translator; furthermore, the Registrar is not hound to pass upon documents presented for registration unless they are drafted in the Spanish language, pursuant to Act No. 22 of April 2, 1927, p. 1-54, which sets forth the qualifications for the position of Registrar of Property. Second: Because the allegations set forth in the present deed fall within the provisions of § 34 of the Code of Civil Procedure. Third: Because the third persons who come to the files of the Registry 'to inquire into the records of the properties which have been registered or as to which an entry has been made, are all Spanish-speaking persons and very few of them can read and write in the English language. Fourth: Because the Mortgage .Law in force in Puerto Rico since May first, eighteen hundred and eighty, was inspired and enacted in the Spanish language in order that the documents presented for registration be so recorded in the books that they would protect the rights of third persons, and since the effective date of that law its nomenclature has not been modified by any subsequent legislation with the exception of some amended sections, its Regulations remaining identical with those originally enacted. Fifth: Because in the Constitutional Convention that assembled in the Capitol to enforce the Act approved by the United States Congress creating the Commonwealth of Puerto Rico, the following was provided in Art. I, § I (p. 35) : Upon the adoption of the Constitution all laws not in conflict therewith shall continue in full force and effect until amended or repealed or until their effectiveness ceases pursuant to their own provisions; and the cautionary notice for one hundred and twenty days provided by Act Number Thirty-Nine of April twenty-third, nineteen .hundred and twenty eight is hereby entered for the foregoing-reasons. Bayamón, Puerto Rico, September fifteenth, nineteen hundred and fifty four.— (Signed) Jesús J. Vergne Castelo. — • Acting Registrar — Cancelled fees 50‡, No. I9 Sch.”
To review this note the lessee corporation has filed the present administrative appeal.
The Registries of Property were established under this name in several towns of Puerto Rico by Royal Decree •of February 28, 1879. The Mortgage Law for the Colonial Provinces was established by an Act of July 14,-1893, and *76the Regulations approved by Royal Decree of the 18th of that same month and year. By virtue of Article 1 of this Law, the Registries of Property continued to be situated in all the towns where they were already established. And this was the law in force in Puerto Rico in 1898 when the change of sovereignty took place.3 All the entries and operations of the Registry were made in Spanish as a logical consequence of our racial origin and of the fact that it was the only official language in the Island at the time. That notwithstanding, the Mortgage Law authorized the inscription in the Registry of documents or titles executed in foreign countries 4 and to this effect § 52 of its Regulations provides “Documents executed in foreign countries can be recorded' only after having been officially translated by the office of interpretation of languages or by any other official who may be duly authorized to do so/’ But with the change of sovereignty, General Order No. 192 of Headquarters of the Army, Adjutant-General’s Office, of Washington, D. C., issued on December 30, 1898,5 provided that all documents executed' in English and offered for registration in Puerto Rico, when accompanied by a Spanish translation, would have, when recorded, the same force and effect as if executed in Spanish. It seems clear that during the effectiveness of this General Order, the Registrar of Property was not bound to record the document or title executed in English unless accompanied by the corresponding Spanish translation.
*77 The Organic Act of 1900 (Foraker Act) being already in force, our Legislative Assembly approved on February 21, 1902, to take effect from July 1, 1902, the “Act Concerning the Language to be Used in the Departments, Courts and Offices of the Insular Government.” 6 With the enactment of this Act, English and Spanish became the official languages in Puerto Rico. This statute provides that in all the Departments of the Insular Government, in all the courts of this Island,7 and in all public offices except the offices of any municipality or of the municipal courts or offices connected therewith, the English and the Spanish languages shall be used indiscriminately, and when necessary, translations and oral interpretations shall be made from one language to the other. This Act further provides that all the departments, and the courts, and the chiefs of public of*78fices shall employ, when necessary, competent interpreters and translators to carry out its purposes and that no public or private document written in either of the languages shall be held void on account of the language in which it is expressed.
This Act authorizes the presentation for recordation in the Registry of Property, of those documents or instruments drawn up in English that are recordable pursuant to the Mortgage Law without need of being accompanied by the corresponding Spanish translation. That being the case, we can conclude that General Order No. 192 was repealed by the Act Concerning the Language pursuant to the power vested in the Legislative Assembly of Puerto Rico under the Foraker Act. See Ex Parte Rivera (a) Panchito, 10 P.R.R. 201; People v. Kent, 10 P.R.R. 325.
 Now then, in connection with the drafting of public deeds, our Notarial Act provides in its § 17 “That public instruments shall be drawn up in the Spanish language, but may be in English, provided the notary, parties and witnesses know said language.” The Act of March 10, 1904, in turn, as amended by Act No. 22 of April 23, 1927, provided that: “In order to be appointed a registrar of property of any registry of property of Porto Rico, it shall be necessary to be a citizen of the United States of America, over 25 years of age, to be a practicing attorney with more than five years’ practice in the district courts and the Supreme Court of Porto Rico, and to read, write and speak the Spanish language correctly.” (Italics ours.) Referring to the requirement of reading, writing and speaking correctly the Spanish language, Muñoz Morales in his work, supra, at page 53 states: “Neither was this requirement provided by the Law of 1893 [Mortgage Law], which is at present understandably considered as essential because, even admitting English as an official language of the Island, the truth is that all documents, with very few exceptions, are drawn up in Spanish; and *79all the entries and operations in the Registry are made in Spanish.” It is probable that in requiring the knowledge of the Spanish language, the lawmaker considered that the entries and operations of the Registry would continue to be made in Spanish. However, this reasoning is of no value at present. Our legislature has just approved Act No. 3 of September 2, 1955, entitled “Property Registry Act of the Commonwealth of Puerto Rico,” eliminating the requirement of knowing the Spanish language in order to be appointed Registrar. The only qualifications now required by law are (1) to have attained the age of 25; (2) to have been admitted to the bar by the Supreme Court of Puerto Rico; (3) to have professional experience and (4) to enjoy good standing. Section 5 of Act No. 3 of 1955, (Sp. Sess. Laws, p. 9). Nor do the Rules of this Court require the knowledge of Spanish in order to qualify for the legal practice in the Island. We have already seen that the Mortgage Law, and the Language and the Notarial Acts do not forbid making the entries in the Registry in the English language. On the contrary, the Notarial Act authorizes the drafting of public deeds in English and the Language Act provides that in all public offices the English and Spanish languages shall be used indiscriminately. It is inescapable that the legislation in force does not forbid that the entries and operations of the Registry be made in the English language. Consequently, the registrars have no power to return a document or a title without making any entry in the Registry on the ground that the document presented is executed in English and a Spanish translation is not attached thereto.
We have not forgotten that one of the essential bases of the institution of registries is to give publicity to the civil rights recorded therein. Criado v. Battistini, 3 P.R.R. 186 (2d. ed.); 1 Morell, Legislación Hipotecaria, pp. 80 and 124. It may be urged that, in general, such publicity would be less effective in Puerto Rico if the entries and operations. *80of the registry were not made in Spanish since it is our •vernacular language. However, the same law which mad° official the English and Spanish languages provided that “when necessary, translations and oral interpretations shall be made from one language to the other so that all parties interested may understand any proceedings or communications made therein.” In order to carry out this provision that same law provided that the chiefs of public offices employ, when necessary, competent interpreters and translators. Hence, the possibility that the effectiveness of the publicity purpose of the registries may be in any way impaired by the use of the English language is foreclosed by the statutory obligation imposed on public officers to employ competent translators and interpreters whenever necessary.
At any rate, it is incumbent on the legislative branch and not on this Court to determine the language or languages in which the operations of the registry must be effected and, pursuant to the present state of the law, as we have previously .stated, those operations can be effected in both languages indiscriminately.
The note appealed from will be reversed, and the Registrar of Property of Bayamón is ordered to pass upon and record, if proper, the lease contract presented by the petitioner.

 The contract was accompanied by a power of attorney also written, in English since the corporation was represented in the lease contract by an attorney in fact.


 By order of this Court in this same case the period of 120 days was extended until the decision of this appeal.


 Muñoz Morales, Lecciones de Derecho Hipotecario, Vol. 1, p. 24. That same Mortgage Law and its Regulations continued in force after the approval of the Organic Act of 1900. Giménez et al. v. Brenes, 10 P.R.R. 124; Muñoz v. District Court, 42 P.R.R. 371.


 Article 5 of the Mortgage Law.


 Published in the Official Gazette of Puerto Rico No. 23 of January 27, 1899. Said General Order provides:
“By direction of the Secretary of War, all documents executed in English and offered for registration in Cuba and Porto Rico, when accompanied by translation of the same into Spanish, shall, when recorded, have the same force and effect as if executed in Spanish.”


 The complete text of this Act is as follows:
“Section 1. That in all the departments of the insular government and in all the courts of this island, and in all public offices the English language and the Spanish language shall be used indiscriminately; and, when necessary, translations and oral interpretations shall be made from one language to the other so that all parties interested may understand any proceedings or communications made therein.
“Section 2. That competent interpreters and translators shall be employed, when necessary, by any and all the departments and the courts and the chiefs of public offices to carry out the purposes of this Act.
“Section 3. No public or private document written in either of the languages herein named shall be held void on account of the language in which it is expressed.
“Section 4. The word ‘written’ as used herein, shall be held to refer to and include manuscript, type-writing, and printing, or combinations of any or all of them.
“Section 5. Nothing in this Act shall apply to the offices of any municipality or to municipal or police courts or the offices connected therewith.
“Section 6. This Act shall take effect from and after the first day of July, nineteen hundred and two.
“Approved, February 21, 1902.”


 By provision of § 34 of our Code of Civil Procedure the pleadings in the insular courts may be drafted in the English language, but those in writing must he accompanied by as many copies as are required in the Spanish original, and oral pleadings should be made through an interpreter.